Sherwood, J.
Action of ejectment to recover pos . session of lot 13, block 5, of St. Charles commons. The *82•circuit court did right in rejecting, when offered in evidence, the deed of the curator to Samuel Overall, the ■purchaser at the sale, and in rejecting, also, the record -of the prior proceedings in the county court, which resulted in that deed being executed. Under the law as it stood at the time of the proceedings in question, the county court had no jurisdiction to order the sale of the land of a minor for the purpose of the support and maintenance of such minor, but only for the purpose of procuring and completing the education of such minor. Beal v. Harmon, 38 Mo. 436; Strouse v. Drennan, 41 Mo. 289.
The judgment of the court of appeals, affirming that of the circuit court, is, therefore, affirmed.
All concur.